                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:18-CR-00096-RJC-DSC
 USA,                                             )
                                                  )
                 Plaintiff,                       )
                                                  )
     v.                                           )         ORDER
                                                  )
 KIMBERLIE L. FLEMINGS,                           )
                                                  )
                 Defendant.                       )
                                                  )

          THIS MATTER is before the Court upon the Government’s Motion to Dismiss Count

Three, (Doc. No. 57), of the Indictment, (Doc. No. 13), without prejudice. For the reasons stated

in the motion, the Court finds good cause to grant the requested relief.

          IT IS ORDERED that the Government’s motion, (Doc. No. 57), is GRANTED and

Count Three of the Indictment, (Doc. No. 13), is DISMISSED without prejudice.

 Signed: October 15, 2018
